Citation Nr: 1703313	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  10-10 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right knee.

2. Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1977 until May 1979.

These matters come before the Board of Veteran's Appeals (Board) from the August 2008 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in St. Petersburg, Florida. In December 2015 the Board remanded the issues for further development.

In October 2015, the Veteran was provided a Board hearing, via video conference, before the undersigned Veterans Law Judge. The hearing transcript has been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist.

In regard to the Veteran's claim for entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right knee, the Board is conscious of Correia v. McDonald, 28 Vet. App. 158 (2016). Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

The Board has reviewed the Veteran's VA examinations throughout the appeal period findings, namely the February 2016 and January 2008 VA examination reports, and concludes that the findings associated with those reports do not meet the specifications of Correia. Specifically, the examinations do not contain range of motion testing of the Veteran's right knee in the areas of active motion, passive motion, in weight-bearing, and nonweight-bearing. Further, previous examination reports do not contain full range motion testing in those areas in the Veteran's opposite joint. Given this, the Board is not satisfied that the examination reports findings are adequate for a contemporaneous rating. A retrospective medical evaluation is thus necessary under 38 C.F.R. § 3.159 (c)(4).

As noted previously, the Board remanded the issue of entitlement to service connection for Hepatitis C for further development. Specifically, the Board found that a supplemental medical opinion taking into consideration the Veteran's credible lay statements was warranted and instructed the RO to obtain such opinion. A supplemental medical opinion was provided in February 2016. The examiner opined that the Veteran's Hepatitis C was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The examiner explained that there is no objective evidence available within the Veteran's service treatment records (STRs) surrounding a Hepatitis condition. The examiner further concluded that there is no evidence of chronic illness in service or a diagnosis of Hepatitis C prior to October 2004.

A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. As noted above, the December 2015 remand specifically instructed the examiner to take in consideration the Veteran's credible lay statements of being forcibly shaved with dirty razors in-service. A review of the February 2016 VA medical examination report and accompanying opinion reflects no mention of the Veteran's credible lay statements. Further, the February 2016 examiner relied mainly on the lack of medical evidence between the Veteran's military service and his initial diagnosis. An opinion based solely on the lack of medical treatment records without any supporting medical principles is insufficient on its own. As the February 2016 medical opinion did not provide an adequate rationale, a supplemental examination and opinion is needed prior to the Board making a decision on the claim.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination in order to obtain a retrospective evaluation in regard to his service-connected right knee disability. The Veteran should be provided reasonable notice of the scheduled examination to ensure his ability to obtain transportation. The claims folder should be provided to the examiner in connection with the examination of the Veteran.

2. The examiner should, to the extent possible, provide a retrospective opinion addressing prior range of motion of the right knee, painful motion (and at what point it started), additional loss of motion after repetitions, and functional loss due to pain - considering active and passive motion as well as weight-bearing and nonweight-bearing considerations from June 28, 2007, date of his initial claim. This retrospective opinion should also include comparison with any paired joints.

3. Obtain a supplemental clinical opinion in regard to the claim of entitlement to service connection for Hepatitis C. The clinician is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's Hepatitis C is related to, or aggravated by, his military service. Any opinion should include a complete rationale. The clinician should consider the entire claims file, to include the Veteran's STRs and his credible lay statements of being forcibly shaved with dirty razors in-service. If the clinician cannot provide an opinion without another examination, the Veteran should be scheduled for such.

4. After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal. If any benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




